ON APPLICATION POE REHEARING.
FRICK, J.
Respondent has filed a petition for rehearing, in which it is contended that this court erred in holding that it was the real intention of the parties to the agreement, set forth in the original opinion, that the title to the chattels herein mentioned should not pass “to said Leautaud unless and until the full purchase price thereof was paid.” It is contended that the title was to be retained by appellants until payment was made only in case the transaction was a cash one; that the transaction passed on by us was not a cash transaction, and hence the condition that the title should not pass until full payment of the purchase price did not apply. In order *61to prove this counsel for respondent argue in tbeir application for rebearing that, if the mortgage referred to in the original order bad been executed and delivered, no one could doubt that upon its execution and delivery the title would have passed from appellants to Leautaud. From this statement it is assumed that under the facts and circumstances of this case the title passed without the payments having been made. This contention is, however, based upon the theory that, if the appellants unconditionally delivered the chattels to Leautaud without insisting upon their payment in cash, or upon the execution and delivery of the mortgage in the original order mentioned, then the appellants have waived the condition precedent to the passing of title, and that the title to the chattels would have passed. As to whether appellants unconditionally made such a delivery it is contended is a question of fact which, as the opinion now stands, respondent is prevented from trying. When counsel for appellants, at the trial, attempted to show why the chattel mortgage was not executed and delivered, and further offered to explain why the agreement called a lease was executed in lieu of the mortgage, counsel for respondent objected, and the court sustained the objection. Both court and counsel then entertained the view, no doubt, that wheth er title to the chattels passed or not must be determined as a question of law from the terms of the written agreement entered into between appellants and Leautaud. In view of the issues we think the ruling was correct. In preparing the original opinion we thought, and still think, that, in view of all the facts and circumstances disclosed by the record, the question as to whether-the parties intended that the title to the chattels should pass, and whether or not it did pass, is a question of law. In view of this conclusion no other result was possible than the one reached in the original opinion. The application for a rehearing, therefore, should be, and accordingly is, denied.
STRAUP, C. J., and MeCARTY, J., concur.